An action for use and occupation will lie against a tenant holding over after the expiration of the lease; the law inti-plies an agreement on the part of the landlord, that he lets, and on the part of the tenant, that he holds, on the terms of the expired lease : and the rule will be the same where the lease was to two jointly, one of whom only occupied ; and after the expiration of the lease the holding will be presumed to be by both on the same terms, and they will both be liable, unless the tenant not in actual possession, has given notice that he ceases to hold. See Dorrill v. Stephens, 4 M’C. 59.